            Case 3:21-cv-00407-MPS Document 8 Filed 05/18/21 Page 1 of 3




                              UNITED STATES DISTRICT COURT

                                  DISTRICT OF CONNECTICUT

THOMAS SENTEMENTES,                                :
    Plaintiff,                                     :
                                                   :
       v.                                          :   Case No. 3:21cv407 (MPS)
                                                   :
GOVERNOR NED LAMONT, STATE OF                      :
CONNECTICUT, ET AL.,                               :
    Defendants.                                    :

                                   INITIAL REVIEW ORDER

        The plaintiff names Governor Ned Lamont in the caption of the complaint but includes

ten defendants on an attached handwritten complaint, including Governor Ned Lamont, Sergeant

Quinn, Officer Vadas, and Officer Patterson of the Redding Police Department; and private

citizens John Wanat, Sean Wanat, Pasqualina Bastone, Daniel Sentementes, Bank of America

CEO Brian Moynihan, and Susan Winters. 1 He asserts constitutional violations based on his

alleged false arrest by the Redding Police for violating a restraining order after he posted on

social media.

       The plaintiff has asserted essentially the same allegations against the same defendants in

docket 21cv453. See Sentementes v. Lamont, et al., Case No. 3:21cv453 (MPS). In an initial

review order, this court has already considered the plausibility of the plaintiff’s constitutional

claims under the First, Fourth and Fourteenth Amendments against the defendants arising from

these allegations, and it permitted plaintiff’s federal claim for false arrest claims to proceed

against defendants Quinn, Vadas, and Patterson in their individual capacities along with state law

claims of negligence, defamation, and slander against defendants Bastone, Winters, Sean Wanat,



       1    Sergeant Quinn, Officer Vadas, and Officer Patterson of the Redding Police Department; and
private citizens John Wanat, Sean Wanat, Pasqualina Bastone, Daniel Sentementes, Bank of America
          Case 3:21-cv-00407-MPS Document 8 Filed 05/18/21 Page 2 of 3




and John Wanat; and intentional infliction of emotional distress claims against defendants Quinn,

Vadas, Patterson, Bastone, Winters, Sean Wanat, and John Wanat. Id. at ECF No. 8.

       A district court enjoys substantial discretion to manage its docket efficiently to avoid

duplicate litigation. See Taylor v. Rodriguez, 238 F.3d 188, 197 (2d Cir. 2001). As observed by

the Second Circuit in Curtis v. Citibank, N.A., 226 F.3d 133 (2d Cir. 2000), a plaintiff has “no

right to maintain two actions on the same subject in the same court, against the same defendant at

the same time.” Id. at 139. Thus, a district court may invoke its power to administer its docket

by staying or dismissing a suit that is duplicative of another suit in federal court. See Taylor, 238

F.3d at 197; Curtis, 226 F.3d at 138.

       Generally, where two lawsuits include the same factual allegations and legal claims, “the

first suit [filed] should have priority.” Adam v. Jacobs, 950 F.2d 89, 92 (2d Cir. 1991). “Where

two pending actions address the same legal claims and conduct, the court may dismiss the second

action as long as the controlling issues in the dismissed action will be determined in the other

lawsuit.” Edwards v. North American Power and Gas, LLC, 2016 WL 3093356, at *3 (D. Conn.

June 1, 2016) (internal quotation marks omitted).

       Here, the court considers the matter under docket 21cv453 to constitute the prior pending

case because it is already proceeding after initial review. See Holliday v. City of Newington,

2004 WL 717160, at *2 (D. Conn. Mar. 19, 2004) (dismissing first-filed action under prior

pending action doctrine and resolving all claims in second-filed action “because the second-filed

case involves the same claims as the claims in the first-filed case as well as the same defendants,




CEO Brian Moynihan, and Susan Winters as defendants in this case.

                                                 2
          Case 3:21-cv-00407-MPS Document 8 Filed 05/18/21 Page 3 of 3




the defendants have appeared in the second-filed case and the court has already issued a

scheduling order in the second-filed case”).

       The court concludes that it would be more efficient to have the plaintiff’s federal and

state law claims related to his arrest arising from his social media posting in January 2020

resolved in one action under docket 21cv453. Even if the two complaints do not include all of

the same claims, the continued litigation of the prior pending action is favored if the plaintiff

could “amend the complaint in each action to contain all of the issues and parties presently

contained in either action.” Harnage v. Caldonero, No. 3:16CV1876 (AWT), 2017 WL

2190057, at *4 (D. Conn. May 18, 2017) (citations omitted). Such is the case here.

Accordingly, the instant complaint is dismissed under the prior pending action doctrine. See 28

U.S.C. § 1915A(b)(1).

                                             ORDERS

In accordance with the foregoing analysis, the Court enters the following orders:

The Complaint, [ECF No. 1], is DISMISSED in the interest of justice consistent with the prior

pending action doctrine. See 28 U.S.C. § 1915A(b)(1). The Clerk is directed to enter judgment

and close this case.

       SO ORDERED at Hartford, Connecticut this 18th day of May 2021.

                                               ___________/s/__________________
                                               Michael P. Shea
                                               United States District Judge




                                                 3
